Citation Nr: 1734256	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  08-02 350	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected cervical spine disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to June 1991 and from October 2002 to September 2003, including service in Southwest Asia.  He additionally had unverified Army National Guard service. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In an August 2012 decision, the Board remanded the Veteran's claim of service connection for a lumbar spine disability to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.  The Board additionally disposed of other claims in that decision.  

In December 2014, the Board again remanded the lumbar spine disability claim in order to afford the Veteran a requested Board hearing.  The Veteran testified at a Board hearing in April 2016.  A hearing transcript is of record.

The service connection claim for a lumbar spine disability is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran was most recently afforded a VA examination of his lumbar spine in October 2012.  The examiner opined that it was less likely than not that the Veteran's claimed low back disability was incurred during or caused by a claimed in-service injury, event, or illness.  The examiner relied on evidence in the record showing that degenerative disc disease (DDD) was first diagnosed by x-rays in 1997, and noted that this was not during any of his periods of active service.  Notably, however, the 1997 DDD diagnosis preceded the Veteran's most recent period of active service from October 2002 to September 2003.  The record shows, and the Veteran has also reported, that he suffered injury during that period of service while performing physical training, and that such injury also resulted in low back pain.  Given the foregoing, a medical opinion is required with respect to whether the Veteran's lumbar spine DDD was aggravated beyond its natural progression.  Cf. 38 C.F.R. § 3.306 (2016).

Inasmuch as the Veteran has contended that his low back disability is also secondary to his service-connected cervical spine disability, an adequate opinion is also required with respect to whether current low back disability has been permanently aggravated by service-connected cervical spine disability.  Cf. 38 C.F.R. § 3.310 (2016).

Although the record contains an April 2005 VA clinical consultation report that indicates that 1997 lumbar spine x-rays showed slight narrowing of the L5-S1 intervertebral disc space, representing early changes of DDD, the contemporaneous VA treatment records associated with the x-ray report have not been associated with the claims file.  Indeed, consistent VA treatment records dated prior to April 2000 do not appear to have been associated with the claims file.  See 38 C.F.R. § 3.159(c) (2016); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

A December 2007 VA primary care consultation report noted that the Veteran underwent an MRI due to reported low back pain in March 2007.  Additionally, an April 2011 VA administrative note indicates that the Veteran underwent a VA contracted MRI of his lumbar spine in April 2011.  The VA reports indicate that the results were apparently scanned into his records.  These MRI reports do not appear to have been associated with the claims file.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records pertinent to the Veteran's low back disability claim, including treatment records dated prior to April 2000, to specifically include records associated with 1997 lumbar spine x-rays, and any treatment records dated since December 2012.  

Records pertaining to March 2007 and April 2011 lumbar spine MRI reports must also be obtained.  If these records must be obtained from private VA contracted facilities, obtain any authorization required to request the records.

2.  Then, schedule the Veteran for a new VA examination of his lumbar spine.  The examiner should review the claims file.  All necessary studies and tests should be conducted.  

The examiner is asked to provide opinions as to the following:

A)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed low back disability, to include lumbar spine DDD, had its onset during any of the Veteran's periods of active service, to include his period of service from October 2002 to September 2003, or is the result of an in-service disease, event, or injury, to include his reported fall from a truck during service in Southwest Asia in 1991; the injury occurring during a period of National Guard training in January 1998, when he felt a strong pain in his lower back while lifting a safety box, as noted in his service treatment records (STR)s; and the injury that he incurred during a period of physical training in February 2003, as also noted in his STRs?

B)  Is it at least as likely as not (50 percent or greater probability) that the lumbar spine DDD present prior to the Veteran's period of service from October 2002 to September 2003 underwent an increase in disability during that period of service?  

In providing this opinion, the examiner should address the medical and lay reports of injury sustained during that period of service as a result of physical training, and reports of low back pain associated with the injury.  

C)  If low back disability at least as likely as not increased in severity during that period service, was such increase in severity clearly and unmistakably (highest degree of medical certainty) due to the natural progression of the disability?

D)  Is it at least as likely as not (50 percent or greater probability) that current low back disability is caused by the Veteran's service-connected cervical spine disability?  

E)  If it is not at least as likely as not that current low back disability is caused by service-connected cervical spine disability, is it at least as likely as not (50 percent or greater probability) that current low back disability has been aggravated (chronically made worse beyond its natural progression) by service-connected cervical spine disability?  

(If aggravation is found, the examiner should attempt to establish a baseline level of severity of the diagnosed low back disability prior to aggravation by the service-connected contact cervical spine disability.)

The examiner must provide reasons for all opinions and conclusions reached, and cite the objective medical findings leading to the conclusions.  

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

